Exhibit Report of Independent Registered Public Accounting Firm The Board of Directors CitiMortgage, Inc.: We have examined management’s assessment, included in the accompanying Management Assessment of Compliance with Applicable Servicing Criteria, that CitiMortgage, Inc. (the Servicer) complied with the servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commission’s Regulation AB in connection with the servicing of 1)first lien residential mortgage loans except for (a)Freddie Mac, Fannie Mae, and Ginnie Mae residential mortgage loan securitizations unless part of a special bond program and (b)loans held for its own portfolio and 2)student loans issued subsequent to January1, 2006, in which the Servicer only performs criteria 1122(d)(3)(i)(A), 1122(d)(3)(i)(B) and 1122(d)(3)(ii); for which the Servicer performs a particular servicing function pursuant to a servicing agreement with a third party utilizing the Citilink system (the Platform), except for servicing criteria 1122(d)(1)(iii), which the Servicer has determined is not applicable to the activities it performs or performed by a subservicer or vendor retained by the Servicer with respect to the Platform, as of and for the year ended December31, 2007. Management is responsible for the Servicer’s compliance with those servicing criteria. Our responsibility is to express an opinion on management’s assessment about the Servicer’s compliance based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States)and, accordingly, included examining, on a test basis, evidence about the Servicer’s compliance with the servicing criteria specified above and performing such other procedures as we considered necessary in the circumstances. Our examination included testing selected asset-backed transactions and securities that comprise the Platform, testing of selected servicing activities related to the Platform, and determining whether the Servicer processed those selected transactions and performed those selected activities in compliance with the servicing criteria.
